 

Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT dated as of October 18, 2010 between Nexxus Lighting,
Inc., a Delaware corporation (“Seller”) and Next Step Products, LLC, a Wyoming
limited liability company (“Purchaser”). The Seller and the Purchaser are
sometimes referred to herein as the “Parties.”

W I T N E S S E T H:

WHEREAS, Purchaser wishes to purchase from Seller, and Seller wishes to sell,
assign and transfer to Purchaser, certain of the assets of the Seller
constituting its Legacy Commercial Lighting Division and its Pool and Spa
Lighting Division (the “Divisions”), for the purchase price and upon the terms
and subject to the conditions hereinafter set forth;

WHEREAS, certain terms used in this Agreement are defined in Section 11.1;

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the Parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE OF THE ASSETS

Section 1.1 Assets. Subject to and upon the terms and conditions set forth in
this Agreement, at the closing of the transactions contemplated hereby (the
“Closing”), Seller shall sell, transfer, convey, assign and deliver to
Purchaser, and Purchaser shall purchase and acquire from Seller, all right,
title and interest of Seller in and to the assets identified below
(collectively, the “Assets”):

(a) all equipment, machinery and other tangible personal property specifically
and solely to the extent listed in Section 1.1(a) of the Disclosure Schedule and
in existence on the Closing Date;

(b) all rights under the Contracts listed on Section 1.1(b) of the Disclosure
Schedule (the “Included Contracts”);

(c) all rights in Division Intellectual Property now in existence or under
development, which specifically and solely relate to the Assets, including the
Division Intellectual Property identified on Section 1.1(c) of the Disclosure
Schedule, and all goodwill represented thereby and pertaining thereto;



--------------------------------------------------------------------------------

 

(d) all accounts receivable relating to the Assets and the Divisions and
specifically identified on Section 1.1(d) of the Disclosure Schedule (the “A/R
Schedule”), provided that the Seller shall update the A/R Schedule within thirty
(30) days after the Closing to reflect any adjustments and/or corrections to
accounts receivable as of the Closing Date;

(e) all credits, prepaid expenses, deferred charges, advance payments, security
deposits and prepaid items to the extent relating solely to the Assets and
specifically identified on Section 1.1(e) of the Disclosure Schedule (the “Other
Asset Schedule”), provided that the Seller shall update the Other Asset Schedule
within thirty (30) days after the Closing to reflect any adjustments and/or
corrections to the Other Asset Schedule as of the Closing Date; and

(f) all Documents and Materials.

At the Closing, the Assets shall be transferred or otherwise conveyed to
Purchaser free and clear of all Liens, excepting only Permitted Encumbrances,
pursuant to a Bill of Sale, Assignment and Assumption Agreement in the form of
Exhibit A (the “Bill of Sale”).

Section 1.2 Excluded Assets. Notwithstanding Section 1.1, Seller shall retain
Seller’s right, title and interest in and to any assets which are not Assets,
which shall include but not be limited to the following assets (collectively,
the “Excluded Assets”):

(a) any and all assets relating to the operation of either of the Seller’s Array
Business or Lumificient, including but not limited to any capital stock and
other equity interests owned by the Seller in Lumificient or any other
subsidiary or affiliate of Seller;

(b) all cash and cash equivalents;

(c) all real property, leaseholds and subleaseholds therein, improvements,
fixtures and fittings thereon, and easements, rights-of-way and other
appurtenances thereto (such as appurtenant rights in and to public streets);

(d) all rights of the Seller under any Contracts which are not Included
Contracts;

(e) all right, title and interest of the Seller in and to prepaid Taxes of the
Seller, and any claims for any refund, rebate or abatement with respect to Taxes
of the Seller for any period or portion thereof;

(f) Seller’s minute books, corporate seal and similar items;

(g) any Retained Inventory (as defined in Section 2.5 below);

 

2



--------------------------------------------------------------------------------

 

(h) all rights to or claims for refunds, overpayments or rebates of any kind
relating solely to any Excluded Asset or Excluded Liability, and not in any way
related to any Asset or any Assumed Liability;

(i) the rights of Seller under this Agreement and the other Transaction
Documents; and

(j) causes of action, lawsuits, claims, demands, and rights of recovery and
set-off with respect to any Excluded Assets or Excluded Liability.

Section 1.3 Nonassignable Contracts. To the extent that assignment hereunder by
Seller to Purchaser of any Included Contract is not permitted or is not
permitted without the consent of any third party, this Agreement shall not be
deemed to constitute an undertaking to assign the same if such consent is not
given or if such an undertaking otherwise would constitute a breach of or cause
a loss of benefits thereunder. Seller will use commercially reasonable efforts
to obtain any and all such third party consents; provided, however, that Seller
shall not be required to pay or incur any cost or expense to obtain any third
party consent which Seller is not otherwise required to pay or incur in
accordance with the terms of the applicable Included Contract. If any such third
party consent is not obtained before the Closing, Seller will cooperate with
Purchaser in any reasonable arrangement designed to provide to Purchaser after
the Closing the benefits under the applicable Included Contract, including
enforcement for the benefit of Purchaser of any and all rights of Seller against
any other Person arising out of breach or cancellation by such other Person of
the Included Contract and including, if so requested by Purchaser, acting as an
agent on behalf of Purchaser, or as Purchaser shall otherwise reasonably
request. Seller’s obligations under this Section 1.3 shall terminate six
(6) months after Closing.

Section 1.4 Assignment of Division Intellectual Property. To the extent any
Division Intellectual Property is not assigned by Seller to Purchaser at or
prior to Closing, from time to time, at the reasonable request of Purchaser, and
at Purchaser’s sole cost and expense, Seller shall use commercially reasonable
efforts to assign such Division Intellectual Property to Purchaser. Seller’s
obligations under this Section 1.4 shall terminate six (6) months after Closing.

ARTICLE II

PURCHASE PRICE AND CLOSING

Section 2.1 Purchase Price; Allocation.

(a) The aggregate purchase price to be paid by the Purchaser to the Seller for
the Assets (the “Purchase Price”) shall be the sum of
(i)                                  Dollars ($                .00) (the
“Closing Payment”), (ii) the Inventory Price with respect to the purchase of
Inventory payable to Seller pursuant to Section 2.5 below and (iii) the
assumption by Purchaser at the Closing of the Assumed Liabilities.

 

3



--------------------------------------------------------------------------------

 

(b) The Closing Payment shall be paid by the Purchaser to the Seller as follows:

(i) By written notice attached hereto as Exhibit 2.1(b)(i), Purchaser has
directed Lowndes, Drosdick, Doster, Kantor & Reed, P.A. (“LDDKR”) to deliver
                             Dollars ($                ) deposited by Purchaser
with LDDKR (the “First Non-Refundable Deposit”) to Seller on October 15, 2010.
Purchaser acknowledges that the First Non-Refundable Deposit has been delivered
to Seller and that the First Non-Refundable Deposit is non-refundable and will
be retained by Seller under all conditions and in any event (and regardless of
any term or condition of this Agreement to the contrary) and notwithstanding
termination of this Agreement. Notwithstanding the foregoing, if the Closing
occurs on or before 5:00 p.m. (Orlando, Florida time) on October 22, 2010, the
First Non-Refundable Deposit shall be applied to the Closing Payment (i.e., the
aggregate Closing Payment is $                , the $                 First
Non-Refundable Deposit shall be applied to the Closing Payment and the balance
of $                 shall be paid by Purchaser to Seller as set forth below).

(ii) By wire transfer of                                  Dollars
($                ) in immediately available funds deposited by Purchaser with
LDDKR (the “Second Non-Refundable Deposit”) on October 18, 2010. Purchaser
acknowledges that the Second Non-Refundable Deposit is non-refundable and will
be delivered by LDDKR to Seller under all conditions and in any event (including
without limitation any termination of this Agreement and regardless of any term
or condition of this Agreement to the contrary) on or before October 22, 2010.
Notwithstanding the foregoing, if the Closing occurs on or before 5:00 p.m.
(Orlando, Florida time) on October 22, 2010, the Second Non-Refundable Deposit
shall be applied to the Closing Payment (i.e., the aggregate Closing Payment is
$                , the $                 First Non-Refundable Deposit shall be
applied to the Closing Payment, the $                 Second Non-Refundable
Deposit shall be applied to the Closing Payment and the balance of
$                 shall be paid by Purchaser to Seller at Closing). If LDDKR has
not received the full Second Non-Refundable Deposit on or before 5:00 p.m.
(Orlando, Florida time) on October 18, 2010, this Agreement shall terminate and
all or any portion of the Second Non-Refundable Deposit deposited by Purchaser
with LDDKR shall be delivered by LDDKR to Seller.

(iii) at Closing, Purchaser shall wire transfer                                 
Dollars ($                ) of immediately available funds (the “Final Closing
Payment”) to an account designated by the Seller. If Seller does not receive the
full Final Closing Payment on or before 5:00 p.m. (Orlando, Florida time) on
October 22, 2010, this Agreement shall terminate and Seller shall retain the
full First Non-Refundable Deposit and the full Second Non-Refundable Deposit
shall be delivered to Seller (notwithstanding any term or condition of this
Agreement to the contrary).

(c) Purchaser and Seller shall agree to the allocation of the Purchase Price
among the Assets (including those Assumed Liabilities that are liabilities for
federal income tax purposes) in accordance with the allocation prepared by
Seller in the manner required by Section 1060 of the Code and regulations
thereunder. Seller shall deliver to

 

4



--------------------------------------------------------------------------------

Purchaser such allocation within seventy five (75) days after the Closing.
Purchaser and Seller shall file on a timely basis with the IRS substantially
identical initial and supplemental IRS Forms 8594 consistent with such
allocation and which gives effect to any amounts payable or distributable to
Seller pursuant to Section 2.5 below. Purchaser and Seller agree, for all Tax
purposes, to report the transactions effected pursuant to the Transaction
Documents in a manner consistent with the terms of this Agreement (including the
Purchase Price allocation agreed upon by Purchaser and Seller pursuant to this
Section 2.1(c)) and neither of them shall take a position on any Tax return,
before any Tax authority or in any judicial proceeding that is, in any manner,
inconsistent with such allocation without the consent of the other or unless
specifically required pursuant to a determination by an applicable Tax
authority. The parties shall promptly advise one another of the existence of any
Tax audit, controversy or litigation related to any allocation hereunder. The
provisions of this Section 2.1(c) shall survive the Closing for the greater of
(i) seven (7) years from the Closing Date, or (ii) the period ending on the date
that is 30 days after the expiration of the applicable statute of limitations
period.

Section 2.2 Closing Date. Subject to the satisfaction of the conditions set
forth in Sections 5.1 and 5.2 (or the waiver thereof by the party entitled to
waive such conditions), the Closing shall take place at the offices of Lowndes,
Drosdick, Doster, Kantor & Reed, P.A., 215 North Eola Drive, Orlando, Florida
32801, at 10:00 a.m. on October 22, 2010, or at such other place and on such
other date as the Parties may mutually determine (the “Closing Date”). At the
Closing, the parties shall make the deliveries provided for in Section 2.1 and
Article VI hereof. The Closing shall become effective as of 11:59 P.M. EST on
the Closing Date.

Section 2.3 Assumption of Liabilities. Subject to the terms and conditions set
forth herein, from and after the Closing, Purchaser shall assume and agree to
satisfy, perform, pay and discharge when due solely the following liabilities
and obligations of Seller (paragraphs (a), (b), (c) and (d) below, collectively,
the “Assumed Liabilities”):

(a) liabilities and obligations of Seller under Included Contracts included in
the Assets that, by the terms of such Included Contracts, arise after the
Closing (other than by virtue of a default or violation of any Included Contract
occurring prior to the Closing), relate to periods following the Closing and are
to be observed, paid, discharged, or performed as the case may be, at any time
after the Closing;

(b) Seller’s obligations to its customers under its standard Warranty Policy, as
described in Section 2.3(b) of the Disclosure Schedule (“Warranty Obligations”)
with respect to any products sold prior to (or after) the Closing and relating
to Assets or the Divisions;

(c) accounts payable, customer deposits and accrued expenses of each of the
Divisions as of the Closing Date, in each case as identified on Section 2.3(c)
of the Disclosure Schedule (the “Payables Schedule”), provided that the Seller
shall update the Payables Schedule within thirty (30) days after the Closing to
reflect any additions to

 

5



--------------------------------------------------------------------------------

accounts payable, customer deposits and accrued expenses as of the Closing Date;
and provided, further that Purchaser shall not assume accounts payable which
have been outstanding and are past due for longer than sixty (60) days prior to
the Closing Date; and

(d) liabilities and obligations expressly assumed by Purchaser pursuant to
Article IX.

(e) Within thirty (30) days after the Closing Date, Seller shall prepare and
deliver to Purchaser a schedule identifying the accounts receivable acquired by
the Purchaser pursuant to this Agreement, and the accounts payable and the
purchases which will result in accounts payable (“Purchases Clearing”) assumed
by the Purchaser pursuant to this Agreement (the “Payables Adjustment
Schedule”). The Payables Adjustment Schedule will include a determination of the
amount by which such accounts receivable exceeds such accounts payable and
Purchases Clearing (the “Closing Date Net Receivables”). If the Closing Date Net
Receivables is less than $                , Seller shall retain such accounts
payable relating to the Divisions and the Assets so that the Closing Date Net
Receivables equals or exceeds $250,000. For purposes of the Payables Adjustment
Schedule, accounts receivable excludes prepaid expenses relating to the Assets
and the Divisions and accounts payable and Purchases Clearing excludes unpaid
commissions, accrued expenses and customer deposits relating to the Assets and
the Divisions.

Section 2.4 Excluded Liabilities. Purchaser shall not be responsible for any
Liabilities, obligations or commitments of Seller that are not specifically set
forth in Section 2.3 (collectively, the “Excluded Liabilities”). In addition,
notwithstanding anything to the contrary in this Agreement (including
Section 2.3), Purchaser shall not be responsible for any of the following (each
of which shall also constitute Excluded Liabilities):

(a) any Liability under or with respect to long-term indebtedness of Seller or
any third party (including the current portion thereof) or any agreement or
instrument relating thereto (including any guaranty thereof or other contingent
obligation with respect thereto);

(b) any Liability relating to any Excluded Asset;

(c) any Liability imposed by any Environmental Law and incurred in connection
with conditions existing or events occurring on or prior to the Closing Date on
property of Seller;

(d) any Liability of Seller or any of its Affiliates of any kind or nature
whatsoever attributable to the pre-Closing operation of the Divisions or
otherwise caused by any transaction, status, event, condition, occurrence or
situation existing, arising or occurring on or prior to the Closing Date, with
the sole exception of the Liabilities described in Section 2.3 above; or

 

6



--------------------------------------------------------------------------------

 

(e) any liability for any Taxes of Seller or Taxes attributable to the Seller,
the Divisions or the Assets on or before the Closing Date.

Section 2.5 Inventory Purchase.

(a) Prior to the Closing Date, the Parties will coordinate in order to identify
the total Inventory relating to the Divisions and the Assets, which Inventory
and purchase price thereof to be paid by Purchaser shall be set forth on
Section 2.5 of the Disclosure Schedule (the “Inventory Schedule”), provided that
the Seller shall update the Inventory Schedule within thirty (30) days after the
Closing to reflect any adjustments and/or corrections to the Inventory as of the
Closing Date. The purchase price for each item of Inventory on the Inventory
Schedule shall be determined in a manner consistent with Seller’s past practice
and as follows:

(i) for items designated on the Inventory Schedule as class “A” items, wherever
located, the purchase price shall be the Seller’s Direct Material Cost
multiplied by                 %;

(ii) For items designated on the Inventory Schedule as class “B” items, wherever
located, the purchase price shall be equal to (Seller’s Direct Material Cost
less the per unit reserve established as of June 30, 2010) and the result
multiplied by         %; and

(iii) For items designated on the Inventory Schedule as class “C” or
“Consignment” items, wherever located, the Purchaser shall assume responsibility
for payment to vendor.

(clauses (i) and (ii) above are collectively referred to in this Agreement as
the “Inventory Price”).

The Inventory to be purchased under this Agreement shall be the Inventory
quantities at Closing as set forth on the updated Inventory Schedule and
designated as “Class A Items” or “Class B Items” (the “Transferred Inventory”).
The total Inventory Price to be paid by Purchaser to Seller under this Agreement
shall be equal to all of the items of Transferred Inventory set forth on the
Inventory Schedule multiplied by the Inventory Price thereof (the “Total
Inventory Price”), provided that the Parties agree that the Transferred
Inventory shall be identified on the Inventory Schedule and have a value (based
on the Inventory Price set forth on the Inventory Schedule) of no less than
$                    . All Inventory other than the Transferred Inventory shall
be retained by the Seller (“Retained Inventory”), and, notwithstanding
Section 7.11 of this Agreement, the Seller shall have the right to sell such
Retained Inventory from time to time to third parties in its sole discretion.

(b) Purchaser covenants and agrees to sell each item of Transferred Inventory
before it sells any identical item of inventory. For purposes of clarification
and example only, and not by way of limitation, if Purchaser has a Savi Note
product in Transferred Inventory, it will sell the Savi Note product from
Transferred Inventory before it sells a Savi Note that is not part of
Transferred Inventory.

 

7



--------------------------------------------------------------------------------

 

(c) From time to time as Transferred Inventory and any other Inventory acquired
by Purchaser from Seller is sold by the Purchaser, but no later than on the
fifteenth day of the month immediately following the month in which such sale
occurred, the Purchaser shall pay to the Seller an amount equal to the Inventory
Price for each such item of Inventory sold (each, a “Monthly Inventory
Payment”). Regardless of the quantity of Transferred Inventory actually sold by
the Purchaser, the Purchaser shall pay Seller no less than the Total Inventory
Price for all of the Transferred Inventory as follows:

(i) No later than the six-month anniversary of the Closing Date, the Purchaser
shall pay or have paid to the Seller the Total Inventory Price with respect to
an aggregate amount of Transferred Inventory equal to no less than fifty percent
(50%) (in dollar terms) of the Transferred Inventory.

(ii) No later than the twelve-month anniversary of the Closing Date, the
Purchaser shall pay or have paid to the Seller the Total Inventory Price with
respect to all of the Transferred Inventory plus
                                     Dollars ($                    ).

(d) Seller’s receipt or acceptance of any payment for any Inventory paid
pursuant to this Section 2.5 shall not preclude Seller from questioning the
correctness thereof at any time, and upon discovery of any inconsistency or
mistake in any such payment, Seller shall notify Purchaser in writing setting
forth the inconsistency or mistake, and upon mutual agreement by Seller and
Purchaser, Purchaser shall immediately rectify such inconsistency or mistake and
shall pay the appropriate amount to Seller.

(e) Purchaser shall keep, maintain and preserve accurate books of account and
records covering all Inventory purchased, utilized and/or sold by Purchaser.
Such books of account and records shall be kept by Purchaser for one (1) year
following the end of the calendar year to which they pertain and will be made
available under the terms of this Section 2.5(g) during the term of this
Agreement and for a period of one (1) year after the last payment hereunder, if
applicable. Subject to the foregoing and upon reasonable notice by Seller made
no less than five (5) days in advance and not more often than four (4) times per
year, Purchaser will make available to the Seller or its independent auditors
reasonably acceptable to Purchaser, for inspection, examination, and audit all
records reasonably relating to the purchase, use or sale of Inventory and
payment of any amounts under this Section 2.5, including all reasonable
supporting documents and invoices, and the physical inspection and counting of
the Transferred Inventory and any other applicable Inventory. Any such audit or
inspection will occur during normal business hours at the facility in which the
records and/or Inventory to be examined reside in the normal course of business
and will not be conducted in a manner that disrupts Purchaser’s business
operations. Seller will bear all costs of any audit undertaken on its

 

8



--------------------------------------------------------------------------------

behalf, provided, however, Purchaser will reimburse Seller for all reasonable
fees, costs and expenses actually incurred by Seller for an audit or inspection
in the event that the audit or inspection discloses amounts due to Seller in
excess of the greater of five percent (5%) of amounts actually paid to Seller
under this Section 2.5, due to the error or omission of Purchaser. Any documents
produced to Seller under this paragraph (g) shall be used only for the purpose
of determining amounts owing if any to Seller from Purchaser and Seller shall
treat such documents as confidential. After concluding any inspection of records
under this paragraph (g), at the request of Purchaser, Seller shall return all
documents to Purchaser unless retaining copies of such documents are reasonably
necessary for Seller to enforce its rights under this Agreement or otherwise
comply with applicable Law.

(f) In the event that any payment due to Seller under this Section 2.5 is not
paid within fifteen (15) days after such payment is due hereunder, interest at
the rate of one percent (1 %) per month (12% per annum), or in the event that
such rate exceeds the legal limit, then at the maximum legal rate, shall accrue
on any amount due to Seller under this Section 2.5 from and after the date upon
which payment is due until the date said payment is actually made, without
prejudice to any other rights provided by law or equity.

(g) At Closing, Purchaser shall deliver to Seller a promissory note
substantially in the form attached hereto as Exhibit B (the “Promissory Note”).
The aggregate principal amount of the Promissory Note shall equal the Total
Inventory Price set forth on the Inventory Schedule (as updated pursuant to
Section 2.5(a) of this Agreement) plus                                     
Dollars ($                  ). The Promissory Note shall be paid in full on or
before October 22, 2011, shall accrue interest as set forth in Section 2.5(f)
above and shall be secured by all of the assets of Purchaser pursuant to a
security agreement substantially in the form attached hereto as Exhibit C (the
“Security Agreement”). Performance and payment by Purchaser of Purchaser’s
obligations under the Promissory Note shall be jointly and severally guaranteed
by SciTec Energy, Inc., a Wyoming corporation (“SciTec”) and CompuPool Products
USA, Inc., a Florida corporation (“CompuPool”). The Promissory Note shall be
prepaid as Purchaser pays Seller each Monthly Inventory Payment pursuant to
Section 2.5(c) above and each Monthly Inventory Payment shall be applied by
Seller as a payment of the principal amount of the Promissory Note.

Section 2.6 Guarantee of Certain Obligations. Each of SciTec and CompuPool
hereby represents and warrants that it has a material economic interest, whether
direct or indirect, in Purchaser, and that the execution of this Agreement and
the consummation of the transactions contemplated hereby will be of direct
benefit to each of SciTec and CompuPool (each, a “Performance Guarantor”).
Accordingly, each Performance Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees to Seller the full,
timely and prompt performance and payment by Purchaser of Purchaser’s
obligations under Section 2.5 of this Agreement, including all amounts due
thereunder, and each Performance Guarantor, jointly and severally, shall be
directly and primarily liable with respect to the obligations thereunder as if
such Performance Guarantor were the Purchaser hereunder.

 

9



--------------------------------------------------------------------------------

 

Section 2.7 Warranty Obligations for Pre-Closing Products. During the term of
any applicable Warranty Obligations relating to products of the Divisions sold
prior to the Closing Date, the Purchaser hereby agrees and covenants to service
in accordance with the Warranty Obligations, at the sole cost and expense of
Purchaser, any claims under Warranty Obligations and perform any warranty work,
at the sole cost and expense of Purchaser, on products of the Divisions sold
prior to the Closing Date in accordance with the Warranty Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that, except as set forth in the
Disclosure Schedule attached hereto (the “Disclosure Schedule”), the following
statements are correct and complete as of the date hereof and as of the Closing
Date. The disclosures made under any section of the Disclosure Schedule may
apply to or otherwise qualify disclosures made under one of more of the other
sections if such disclosures could reasonably be read to be in response to such
other sections.

Section 3.1 Organization and Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business. The Seller is duly
qualified or authorized to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction where such qualification or
authorization is required, except where the failure to be so qualified or
authorized would not have a Material Adverse Effect.

Section 3.2 Authorization and Enforceability. Seller has all requisite corporate
power and authority to execute and deliver this Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (this Agreement, together with all other
agreements, documents, instruments and certificates executed pursuant hereto or
in connection herewith being referred to herein, collectively, as the
“Transaction Documents”), and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Seller of each of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been, and
the other Transaction Documents will be at or prior to the Closing, duly and
validly executed and delivered by Seller and this Agreement constitutes and each
of the other Transaction Documents when so executed will constitute, legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar

 

10



--------------------------------------------------------------------------------

laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 3.3 Conflicts; Consents of Third Parties.

(a) Except as set forth on Section 3.3(a) of the Disclosure Schedule or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the execution and delivery by Seller of this Agreement
and the other Transaction Documents to which it is a party, the consummation of
the transactions contemplated hereby or thereby, or compliance by Seller with
any of the provisions hereof or thereof will (i) conflict with, or result in the
breach of, any provision of Seller’s certificate of incorporation or by-laws or
comparable organizational documents (collectively, “Organizational Documents”)
of Seller; (ii) conflict with, violate, result in the breach or termination of,
or constitute a default under any Contract to which Seller is a party or by
which Seller or its properties or assets is bound, or require a Consent from any
Person in order to avoid any such conflict, violation, breach, termination or
default; (iii) violate any Law or any Order by which Seller is bound; or
(iv) result in the creation of any Lien upon the Assets.

(b) Except as set forth on Schedule 3.3(b) of the Disclosure Schedule or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, no governmental franchise, easement, permit, right,
application, filing, registration, license or other authorization (each a
“Permit”), Order, waiver, declaration or filing with, or notification to any
Person, including without limitation any Governmental Body, is required on the
part of Seller in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents to which it is a party, or the
compliance by Seller with any of the provisions hereof or thereof.

Section 3.4 No Undisclosed Liabilities. To Seller’s Knowledge, there are no
Liabilities relating to the Assets except (a) to the extent specifically
disclosed by the Seller to the Purchaser, (b) for Permitted Encumbrances, and
(c) for Liabilities incurred in the Ordinary Course of Business.

Section 3.5 Absence of Certain Developments. Except as set forth on Section 3.5
of the Disclosure Schedule or otherwise agreed by the Parties in writing, since
January 1, 2010, Seller has not, with respect to the Divisions and the Assets,
(a) sold, leased or transferred any of its properties or assets reasonably
necessary for the operation of the Divisions or acquired any properties or
assets other than in the Ordinary Course of Business; (b) imposed any security
interest or other Lien on any Asset other than in the Ordinary Course of
Business; (c) taken any actions which would reasonably be expected to result in
any loss of customers; (d) taken action or failed to take action which would
reasonably be expected to jeopardize the Divisions or the Assets; (e) failed to
maintain Assets in their present condition, reasonable wear and tear accepted;
or (f) entered into any other transaction or been subject to any event which has
or may reasonably be expected to have a Material Adverse Effect on the Divisions
or the Assets.

 

11



--------------------------------------------------------------------------------

 

Section 3.6 Tangible Personal Property; Title; Sufficiency of Assets. Seller has
good and marketable title to the Assets as of the date hereof (except as sold or
disposed of subsequent to the date thereof in the Ordinary Course of Business
and not in violation of this Agreement), free and clear of any and all Liens
other than the Permitted Encumbrances and except as set forth on Section 3.6 of
the Disclosure Schedule, provided that with respect to all Assets constituting
personal property that is leased by Seller (“Leased Personal Property”), Seller
has a valid leasehold interest under the related lease with respect to all such
Leased Personal Property, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and there is no default under any Personal Property Lease by Seller or,
to the Knowledge of Seller, by any other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder, and Seller and, to the Knowledge of Seller,
each other party thereto is in compliance with all obligations of Seller or such
other party, as the case may be, thereunder. All such Assets constituting
tangible personal property are in good condition and in a state of good
maintenance and repair (ordinary wear and tear excepted).

Section 3.7 Intellectual Property.

(a) To Seller’s Knowledge, (i) Seller owns, free and clear from all Liens (other
than Permitted Encumbrances) or otherwise possesses legally enforceable rights
to use all of the Division Intellectual Property, and (ii) all written and oral
licenses and arrangements pursuant to which use by Seller of any Division
Intellectual Property is permitted by any Person, are in full force and effect.

(b) As of the date hereof, Seller is not the subject of any pending or, to
Seller’s Knowledge, threatened Legal Proceedings that involve a claim of
infringement, unauthorized use, misappropriation, dilution or violation by any
Person against Seller challenging the ownership, use, validity or enforceability
of any registered Division Intellectual Property or material Division
Intellectual Property owned by Seller and utilized by the Divisions in
connection with the Assets.

(c) To Seller’s Knowledge, all necessary registration, maintenance, renewal and
other relevant filing fees in connection with any of the Division Intellectual
Property owned by Seller that has been issued or registered or is the subject of
a pending application have been timely paid, with such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.8 Intentionally Omitted.

 

12



--------------------------------------------------------------------------------

 

Section 3.9 Litigation. Except as set forth in Section 3.9 of the Disclosure
Schedule or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no Legal Proceeding pending
or, to the Knowledge of Seller, threatened against Seller (or pending or
threatened against any of the officers, directors or key employees of Seller in
relation to Seller or its business) before any court or other Governmental
Entity or any arbitral tribunal, nor to the Seller’s Knowledge is there any
basis for any such Legal Proceeding.

Section 3.10 Compliance with Laws; Permits. The Seller is, and has at all times
been, in compliance with all Laws applicable to it or the operation, use,
occupancy or ownership of the Assets or the conduct of the business of the
Divisions, and Seller has not received notice (written or oral) from any
Governmental Entity of, and has no Knowledge of, any failure to so comply. The
Seller holds all Permits necessary under Law for the conduct of the business of
the Divisions as currently conducted or proposed to be conducted, and the
operations of the Divisions are not being conducted in violation of any Permit
held by it. There is no investigation by a Governmental Entity pending against
or, to the Knowledge of Seller, threatened against Seller.

Section 3.11 Brokers’ Fees. Seller has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

Notwithstanding anything contained in this Article III or any other provision of
this Agreement, it is the explicit intent of each party hereto that the Seller
is not making any representation or warranty whatsoever, oral or written,
express or implied, except those representations and warranties set forth in
this Agreement. In entering into this Agreement, Purchaser expressly
acknowledges and agrees that, other than those representations and warranties
set forth in this Agreement, it is not relying on any statement, representation
or warranty, including those which may be contained in any materials provided by
the Seller, and the Seller hereby disclaims any such other representations and
warranties. The foregoing representations and warranties shall be true and
correct as of the Closing Date (except that to the extent such representations
and warranties expressly speak as of an earlier date, they shall be true and
correct only as of such earlier date). EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR IN ANY CERTIFICATE OR OTHER
INSTRUMENT FURNISHED TO PURCHASER PURSUANT TO THE TERMS HEREOF OR THEREOF,
SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF ANY OF ITS ASSETS (INCLUDING, WITHOUT LIMITATION, THE
ASSETS), LIABILITIES OR OPERATIONS, INCLUDING, WITHOUT LIMITATION, WITH RESPECT
TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. PURCHASER HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN
THIS AGREEMENT OR ANY OTHER

 

13



--------------------------------------------------------------------------------

TRANSACTION DOCUMENT OR IN ANY CERTIFICATE OR OTHER INSTRUMENT FURNISHED TO
PURCHASER PURSUANT TO THE TERMS HEREOF OR THEREOF, PURCHASER IS PURCHASING THE
ASSETS ON AN “AS-IS, WHERE-IS” BASIS.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller that the following statements are
correct and complete as of the date hereof.

Section 4.1 Organization. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Wyoming and has all requisite power and authority to own, lease and operate its
properties and carry on its business as now conducted.

Section 4.2 Authorization of Transaction. Purchaser has full power and authority
to execute and deliver this Agreement and each other Transaction Document to
which it is a party, and to perform its obligations hereunder and thereunder.
The execution, delivery and performance of the Transaction Documents to which
Purchaser is a party have been duly authorized by all necessary action by or on
behalf of Purchaser. This Agreement has been, and each of the other Transaction
Document to which Purchaser is a party will be at or prior to the Closing, duly
and validly executed and delivered by the Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Ancillary Document when so executed and
delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity)

Section 4.3 Noncontravention. Neither the execution and the delivery by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation of the transactions contemplated hereby and thereby
on the part of Purchaser, will (i) violate any Law or any Order by which
Purchaser is bound or any provision of its organizational documents or
(ii) result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any Contract to which Purchaser is a
party or by which Purchaser is bound or to which any of its assets is subject.
No Order, Permit or waiver, or declaration or filing with any Governmental Body
is required on the part of Purchaser in connection with the execution, delivery
and performance of this Agreement or the other Transaction Documents to which it
is a party, or the compliance by Purchaser with any of the provisions hereof or
thereof.

 

14



--------------------------------------------------------------------------------

 

Section 4.4 Brokers’ Fees. Purchaser has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller shall have any
Liability.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1 Conditions Precedent to Obligations of Purchaser at the Closing. The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Purchaser
in whole or in part to the extent permitted by applicable Law):

(a) all representations and warranties of Seller contained herein shall be true
and correct on and as of the Closing Date, except to the extent expressly made
as of an earlier date;

(b) Seller shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date;

(c) there shall not have been or occurred any Material Adverse Change with
respect to the Divisions or the Assets since December 31, 2009;

(d) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against Seller or Purchaser seeking to restrain or prohibit or to
obtain substantial damages with respect to the consummation of the transactions
contemplated hereby;

(e) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and

(f) all items required by Section 6.1 shall have been delivered by Seller.

Section 5.2 Conditions Precedent to Obligations of Seller at the Closing. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller,
on behalf of the Seller, in whole or in part to the extent permitted by
applicable Law):

(a) all representations and warranties of Purchaser contained herein shall be
true and correct on and as of the Closing Date;

 

15



--------------------------------------------------------------------------------

 

(b) Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

(c) Purchaser shall have delivered the Promissory Note to Seller, executed by
Purchaser and guaranteed by SciTec and CompuPool;

(d) Purchaser shall have executed and delivered the Security Agreement to
Seller;

(e) Purchaser shall have duly executed a sublease dated the Closing Date, in
substantially the form attached hereto as Exhibit D (the “Sublease”), which
Sublease provides for the sublease by Purchaser from Seller of no less than
forty percent (40%) (based on square foot usage) of that certain real property
located at 9400 South Ridge Court, Orlando, Florida, for a period of no less
than six months and no greater than nine months, unless otherwise agreed by the
Parties;

(f) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against Seller or Purchaser seeking to restrain or prohibit or to
obtain substantial damages with respect to the consummation of the transactions
contemplated hereby;

(g) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and

(h) all items required by Section 6.2 shall have been delivered by Purchaser.

ARTICLE VI

DOCUMENTS TO BE DELIVERED

Section 6.1 Deliveries by Seller to Purchaser at the Closing. At the Closing,
Seller shall deliver, or shall cause to be delivered, to Purchaser the
following:

(a) the Bill of Sale, duly executed by Seller;

(b) the Sublease, duly executed by Purchaser and Seller;

(c) a certificate of the secretary of Seller certifying to (A) Seller’s attached
Organizational Documents (including a certified copy of Seller’s certificate of
incorporation certified as of a recent date by the secretary of state or other
appropriate official of the jurisdiction of organization of Seller, including a
list of each amendment thereto), (B) the adoption of resolutions of Seller and
(C) the incumbency of the officers signing the Transaction Documents on behalf
of Seller;

 

16



--------------------------------------------------------------------------------

 

(d) a certificate of good standing with respect to Seller issued by the
Secretary of State of the State of Delaware as soon as practicable prior to the
Closing Date; and

(e) such other documents, instruments or certificates as shall be reasonably
requested by Purchaser or its counsel.

Section 6.2 Deliveries by Purchaser to Seller. At the Closing, Purchaser shall
deliver, or shall cause to be delivered, to Seller, the following:

(a) the Bill of Sale, duly executed by Purchaser;

(b) the Closing Payment in accordance with Section 2.1;

(c) the Promissory Note, duly executed by Purchaser, SciTec and CompuPool;

(d) the Security Agreement, duly executed by Purchaser;

(e) the Sublease, duly executed by Purchaser and Seller;

(f) a release executed by Seller and Masterman, in the form attached hereto as
Exhibit E, pursuant to which the obligations of Seller to Masterman under any
employment agreement between Seller (or any Affiliate) and Masterman are
terminated and pursuant to which Masterman releases Seller from any obligations
thereunder, including but not limited to any severance obligations;

(g) a certificate of good standing with respect to Purchaser issued by the
Secretary of State of the State of Wyoming as soon as practicable prior to the
Closing Date;

(h) a certificate of the secretary of Purchaser certifying to (A) Purchaser’s
attached Organizational Documents (including a certified copy of articles of
organization certified as of a recent date by the secretary of state or other
appropriate official of the jurisdiction of organization of Purchaser, including
a list of each amendment thereto), (B) the adoption of resolutions of Purchaser
and (C) the incumbency of the officers signing the Transaction Documents on
behalf of Purchaser; and

(i) such other documents, instruments or certificates as shall be reasonably
requested by Seller or its counsel.

 

17



--------------------------------------------------------------------------------

 

ARTICLE VII

COVENANTS

Section 7.1 Reasonable Efforts; Further Assurances. The Parties agree to act in
good faith and use commercially reasonable efforts to obtain the satisfaction of
the conditions specified in this Agreement necessary to consummate the
transactions contemplated hereby as promptly as practicable and to cooperate
with the other Parties in connection with the foregoing. Seller and Purchaser
shall cooperate and use commercially reasonable efforts to obtain all required
Consents and Permits; provided that such Consents shall be obtained at the
expense of Seller and the Permits shall be obtained at the expense of Purchaser.
If at any time any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party reasonably may request.

Section 7.2 Exclusivity. During the period from the date of this Agreement to
the earlier of (i) the Closing or (ii) the termination of this Agreement in
accordance with its terms, Seller shall not, directly or indirectly, initiate,
assist, solicit, negotiate, encourage or accept any offer or inquiry from any
Person (i) to engage in any Business Combination, (ii) to reach any agreement or
understanding for, or otherwise attempt to consummate, any Business Combination,
or (iii) to furnish or cause to be furnished any information with respect to
Seller to any Person (other than as contemplated by this Agreement) which Seller
has reason to believe is in the process of considering a Business Combination.

Section 7.3 Litigation Support. In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstances, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Seller, each of the other parties will cooperate
reasonably with such party and such party’s counsel in the contest or defense,
make available their personnel, and provide such testimony and access to their
books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor hereunder).

Section 7.4 Confidentiality. From and after the date hereof (unless this
Agreement is terminated in accordance with its terms), each Party (a “Receiving
Party”) will, and will cause its Affiliates to, hold in strict confidence, and
will not, and will cause their Affiliates not to, disclose to any third party or
use for any purpose, any and all information received from the other Party (the
“Disclosing Party”) with respect to the other Party, the Divisions, the Assets,
the Transaction Documents or the transactions contemplated thereby
(collectively, “Confidential Information”). Notwithstanding the

 

18



--------------------------------------------------------------------------------

foregoing, a Receiving Party may, and may permit their Affiliates to, disclose
Confidential Information (i) if compelled to disclose the same by judicial or
administrative process or by other requirements of Law (but subject to the
following provisions of this Section, except with respect to disclosure by
Seller as required by applicable securities Laws or NASDAQ rules. Seller shall
be permitted to make all disclosures required by applicable securities Laws or
NASDAQ rules notwithstanding the following provisions of this Section), (ii) if
the same hereafter is in the public domain through no fault of the Receiving
Party or (iii) if the same is later acquired by the Receiving Party from another
source that is not under an obligation to another Person to keep such
information confidential. If a Receiving Party or any of their respective
Affiliates is requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any Confidential
Information, such Receiving Party shall provide Purchaser with prompt written
notice of any such request or requirement so that the Disclosing Party may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section. If, in the absence of a protective order or other
remedy or the receipt of a waiver by Disclosing Party, the Receiving Party or
such Affiliate, as the case may be, nonetheless, based on the written advice of
outside counsel, is required to disclose Confidential Information to any
tribunal or in accordance with applicable Law, the Receiving Party or such
Affiliate, without liability hereunder, may disclose that portion of such
information which such counsel advises the Receiving Party or such Affiliate it
is legally required to disclose. Each Party acknowledges and agrees that money
damages would not be an adequate remedy for any breach of their agreements
contained in this Section 7.4 and that in addition to any other remedies
available to the Disclosing Party, the Disclosing Party shall be entitled to the
remedies of injunction, specific performance and other equitable relief for any
threatened or actual breach of this Section 7.4.

Section 7.5 Operation of Business. From and after the date hereof and through
the earlier of the Closing Date or the termination of this Agreement, unless
otherwise consented to by Purchaser, each of the Seller and Masterman will, and
Seller and Masterman will cause all Employees to, maintain and conduct the
business and operations of the Divisions and the Assets only in the Ordinary
Course of Business, consistent with past practice and in compliance with all
Laws. Neither of the Seller nor Masterman (nor any Employee or other person
reporting to Masterman) will engage in any practice, take any action, or enter
into any transaction outside the Ordinary Course of Business, except as
expressly approved in writing by the Purchaser in each instance. Any breach by
Masterman of the covenants set forth in this Section 7.5 shall constitute a
breach by Purchaser of this Section 7.5.

Section 7.6 Payments. Seller agrees to promptly remit to Purchaser all payments
and invoices received after the Closing Date that relate to the Assets, the
Assumed Liabilities or the conduct of the business of the Divisions after the
Closing Date and Purchaser agrees to promptly remit to Seller all payments and
invoices received after the Closing Date that relate to the Excluded Assets or
the Excluded Liabilities or (other than with respect to the Assets or the
Assumed Liabilities) the conduct of the Seller’ business prior to the Closing
Date.

 

19



--------------------------------------------------------------------------------

 

Section 7.7 Names and Logos. The Purchaser will not use any names or logos
incorporating the words “Array,” “Lumificient,” “Nexxus” or “Super Vision” (or
any variation thereof) and no license is granted hereunder for the use of the
names “Array,” “Lumificient,” “Nexxus” or “Super Vision.”

Section 7.8 Retention of Documents and Materials. Prior to the earlier of the
Closing or the termination of this Agreement, Seller shall permit
representatives of Purchaser to have reasonable access at reasonable times to be
agreed upon by the Parties, and in a manner so as not to interfere with the
normal business operations of the Seller and the Divisions, to the Documents and
Materials. Following the Closing, Purchaser will provide Seller with access to
the Documents and Materials included in the Assets, upon reasonable written
notice from Seller, during ordinary business hours and in such a manner as does
not interfere with the business operations of Purchaser or any of its
Affiliates, for purposes reasonably related to any actual or threatened Legal
Proceedings relating to Seller’s operation of the Divisions or to any Tax audit
or proceedings in which Seller is involved. Purchaser’s undertaking in this
Section 7.8 shall survive for six years following the Closing or such longer
period during which Purchaser maintain such Documents and Materials in the
course of its business, provided that Purchaser may at its option offer to
deliver to Seller at any time any such Documents and Materials and if Seller
shall decline to take possession of such Documents and Materials, Purchaser
shall thereafter be free to dispose of the same. Purchaser may require that any
Person who will obtain access to Documents and Materials pursuant to this
Section 7.8 execute a confidentiality undertaking reasonably satisfactory to
Purchaser.

Section 7.9 Insurance. Until the Inventory Price is paid in full by Purchaser to
Seller, Purchaser, at its own expense, shall keep all of its personal property
insured against loss or damage by fire and such other risks as may be included
in the standard form of extended coverage in an amount equal to no less than one
hundred percent (100%) of the full insurable value (replacement value without
any deduction for depreciation). Until the Inventory Price is paid in full by
Purchaser to Seller, Purchaser shall cause Seller to be named as an additional
named insured on such insurance policy.

 

20



--------------------------------------------------------------------------------

 

Section 7.10 Cooperation. After the Closing, the Purchaser shall cooperate with
the Seller, its auditors and other representatives, including by making
available in a timely manner its relevant personnel and providing timely access
to its assets, books and records to the extent related to the Divisions or the
Assets for any legitimate purpose of Seller, including without limitation, in
connection with the Seller’s preparation of its audited financial statements
(and related physical inventory) and other obligations of Seller as required by
Law, including without limitation, Seller’s obligations under the Sarbanes-Oxley
Act of 2002 and as shall be required to be included in or is otherwise
reasonably necessary in connection with the preparation of, any and all filings,
statements, reports or schedules under the Securities Exchange Act of 1934.
Seller and its representatives shall have the right to make copies of such books
and records in connection with such legitimate purposes.

Section 7.11 Non-Competition.

(a) The Seller agrees that it will not directly or indirectly own, manage,
operate, join, control or participate in, directly or indirectly, the
development, manufacture, production or sale of pool and spa or commercial
lighting products except through its Array™ Business and the business of
Lumificient Corporation (as such businesses were being conducted by Seller prior
to the Closing and as such businesses develop after Closing through the
development, manufacture, production and sale of similar product lines) within
the Territory at any time during the Term. The prohibitions contained in this
Section 7.11 shall extend to (i) activities undertaken by Seller directly on
Seller’s behalf, and to (ii) activities undertaken by Seller indirectly through
any Person who undertakes such prohibited activities with Seller’s assistance or
with respect to which Seller is an owner, officer, director, trustee,
shareholder, creditor, employee, agent, partner or consultant or participates in
some other capacity; provided, however, that no owner of less than 1% of the
outstanding stock of any publicly traded corporation shall be deemed to engage
solely by reason thereof in its business.

(b) The “Term” of the non-competition provisions set forth in this Section 7.11
shall begin on the Closing Date and shall terminate on the second
(2nd) anniversary of the Closing Date. The foregoing notwithstanding, in the
event of a Fundamental Change, Seller’s obligations under this Section 7.11
shall terminate and not be enforceable against or apply to Seller, any acquiror
of Seller or any entity in which Seller was merged into (or any Affiliate of any
such Persons).

(c) The term “Territory” shall include the entire domestic and international
market for pool and spa and commercial lighting products (in light of the actual
and potential customers for the Divisions existing on the Closing Date). The
Seller expressly agrees that the geographic restriction contained herein is
reasonable in its scope and geographic restraints.

 

21



--------------------------------------------------------------------------------

 

(d) The Seller acknowledges and recognizes that a violation of this Section 7.11
may cause irreparable and substantial damage and harm to the Purchaser and the
Purchaser will have no adequate remedy at law for such violation, absent
specific performance enforcing this covenant. The provisions of this
Section 7.11 are specifically enforceable and, upon a showing of a violation of
this Section 7.11, the Seller agrees that the Purchaser shall be entitled as a
matter of right to a temporary restraining order and a preliminary and permanent
injunction from any court of competent jurisdiction, restraining any further
violation of such terms. Such rights to specific enforcement and injunctive
relief shall be cumulative and in addition to any other remedies the Purchaser
may have under this Agreement or either at law or in equity.

ARTICLE VIII

EMPLOYEES

Section 8.1 Identified Employees. Prior to the Closing, Purchaser and Seller
shall identify those employees of Seller to whom Purchaser may offer employment,
effective as of the Closing Date (the “Identified Employees”). Those employees
who accept such offers of employment and become employees of Purchaser shall be
referred to herein as the “Transferred Employees”. Seller shall be responsible
for the payment of all wages and other remuneration due to Identified Employees
through the Closing Date.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnity Obligations of Seller. Seller covenants and agrees to
defend, indemnify and hold harmless Purchaser and its Affiliates, successors and
assigns and the respective officers, directors, employees, agents, advisers and
representatives of the foregoing (collectively, the “Purchaser Indemnitees”),
from and against, and to pay or reimburse Purchaser Indemnitees for, any and all
claims, liabilities, obligations, losses, fines, costs, proceedings or damages
(whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims), including all reasonable fees and
disbursements of counsel incurred in the defense of any of the same or in
asserting any of their respective rights hereunder (collectively, “Losses”),
based on, resulting from, arising out of or relating to (i) any material
misrepresentation or breach of any material warranty of Seller contained in the
Transaction Documents, (ii) any failure of Seller to perform any covenant or
agreement made or contained in the Transaction Documents or fulfill any
obligation in respect thereof, (iii) any and all Excluded Liabilities. Seller
shall not be required to indemnify Purchaser Indemnitees with respect to any
claim for indemnification resulting from or arising out of matters described
above pursuant to this Section 9.1 unless and until the aggregate amount of all
such claims against Seller exceeds $25,000.00 (the “Threshold Amount”), in which
case

 

22



--------------------------------------------------------------------------------

Seller Indemnitors shall be required to indemnify Purchaser Indemnitees for the
full amount of such claims including the Threshold Amount. Claims thereafter may
be asserted regardless of amount. Seller’s maximum liability to Purchaser
Indemnitees shall not exceed fifty percent (50%) of the Closing Payment. The
Parties understand and agree that any and all liabilities with respect to
Warranty Obligations with respect to products sold prior to the Closing and
relating to the Assets or the Divisions shall be paid by Purchaser and Seller
shall have no liability or obligation with respect to Warranty Obligations with
respect to products sold prior to the Closing and relating to the Assets or the
Divisions.

Section 9.2 Indemnity Obligations of Purchaser. Purchaser covenants and agrees
to defend, indemnify and hold harmless Seller and its Affiliates, successors and
assigns and the respective officers, directors, shareholders, employees, agents,
advisers and representatives of the foregoing (collectively, the “Seller
Indemnitees”), from and against any and all Losses based on, resulting from,
arising out of or relating to: (i) any material misrepresentation or material
breach of warranty of Purchaser contained in the Transaction Documents, (ii) any
failure of Purchaser to perform any covenant or agreement made or contained in
the Transaction Documents or fulfill any other obligation in respect thereof,
(iii) the Assumed Liabilities, or (iv) Warranty Obligations with respect to
products sold prior to (or after) the Closing and relating to the Assets or the
Divisions.

Section 9.3 Indemnification Procedures. (a) Third Party Claims. In the case of
any claim asserted by a third party against a party entitled to indemnification
under this Agreement (the “Indemnified Party”), notice shall be given by the
Indemnified Party to the party required to provide indemnification (the
“Indemnifying Party”) as soon as practicable after such Indemnified Party has
actual knowledge of any claim as to which indemnity may be sought. If the
Indemnifying Party acknowledges that the third party claim is within the scope
of the indemnification obligations of the Indemnifying Party, the Indemnified
Party shall permit the Indemnifying Party (at the expense of such Indemnifying
Party) to assume the defense of any third party claim or any litigation with a
third party resulting therefrom; provided, however, that (a) the counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be subject to the approval of the Indemnified Party (which approval shall
not be unreasonably withheld or delayed), (b) the Indemnified Party may
participate in such defense at such Indemnified Party’s expense (which shall not
be subject to reimbursement hereunder except as provided below), and (c) the
failure by any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its indemnification obligation under this
Agreement except and only to the extent that such Indemnifying Party is actually
and materially damaged as a result of such failure to give notice. Except with
the prior written consent of the Indemnified Party, no Indemnifying Party, in
the defense of any such claim or litigation, shall consent to entry of any
judgment or enter into any settlement that provides for injunctive or other
nonmonetary relief affecting the Indemnified Party or that does not include as
an unconditional term thereof the giving by each claimant or plaintiff to such
Indemnified Party of a general release from any and all liability with respect
to such claim or

 

23



--------------------------------------------------------------------------------

litigation. If the Indemnified Party shall in good faith determine that the
conduct of the defense of any claim subject to indemnification hereunder or any
proposed settlement of any such claim by the Indemnifying Party might be
expected to affect adversely the ability of the Indemnified Party to conduct its
business, or that the Indemnified Party may have available to it one or more
defenses or counterclaims that are inconsistent with one or more of those that
may be available to the Indemnifying Party in respect of such claim or any
litigation relating thereto, the Indemnified Party shall have the right at all
times to take over and assume control over the defense, settlement, negotiations
or litigation relating to any such claim at the sole cost of the Indemnifying
Party; provided, however, that if the Indemnified Party does so take over and
assume control, the Indemnified Party shall not settle such claim or litigation
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably withheld or delayed. If the Indemnifying Party does not accept
the defense of any matter as above provided within thirty (30) days after
receipt of the notice from the Indemnified Party described above, the
Indemnified Party shall have the full right to defend against any such claim or
demand at the sole cost of the Indemnifying Party and shall be entitled to
settle or agree to pay in full such claim or demand. In any event, the
Indemnifying Party and the Indemnified Party shall reasonably cooperate in the
defense of any claim or litigation subject to this Article IX and the records of
each shall be reasonably available to the other with respect to such defense.

(b) Non-Third Party Claims. With respect to any claim for indemnification
hereunder which does not involve a third party claim, the Indemnified Party will
give the Indemnifying Party written notice of such claim. The Indemnifying Party
may acknowledge and agree by notice to the Indemnified Party in writing to
satisfy such claim within twenty (20) days of receipt of notice of such claim
from the Indemnified Party. If the Indemnifying Party shall dispute such claim,
the Indemnifying Party shall provide written notice of such dispute to the
Indemnified Party within such 20-day period, setting forth in reasonable detail
the basis of such dispute. Upon receipt of notice of any such dispute, the
Indemnified Party and the Indemnifying Party shall use reasonable efforts to
resolve such dispute within thirty (30) days of the date such notice of dispute
is received. If the Indemnifying Party shall fail to provide written notice to
the Indemnified Party within twenty (20) days of receipt of notice from the
Indemnified Party that the Indemnifying Party either acknowledges and agrees to
pay such claim or disputes such claim, the Indemnifying Party shall be deemed to
have acknowledged and agreed to pay such claim in full and to have waived any
right to dispute such claim. Once (a) the Indemnifying Party has acknowledged
and agreed to pay any claim pursuant to this Section 9.3, (b) any dispute under
this Section 9.3 has been resolved in favor of indemnification by mutual
agreement of the Indemnifying Party and the Indemnified Party, or (c) any
dispute under this Section 9.3 has been finally resolved in favor of
indemnification by order of a court of competent jurisdiction or other tribunal
(including an arbitrator contemplated by this agreement) having jurisdiction
over such dispute, then the Indemnifying Party shall pay the amount of such
claim to the Indemnified Party within twenty (20) days of the date of
acknowledgement by the Indemnifying Party or final resolution in favor of
indemnification, as the case may be, to such account and in such manner as is
designated in writing by the Indemnified Party.

 

24



--------------------------------------------------------------------------------

 

Section 9.4 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive the Closing and continue in
full force and effect until the expiration of a one (1) year period with the
first day of such period commending on the Closing Date; provided, however, that
the representations and warranties stated in Sections 3.1, 3.2, 4.1 and 4.2
shall survive indefinitely.

Section 9.5 Exclusive Remedy. Absent fraud or criminal activity and except as
provided under Section 7.4, the indemnifications provided for in this Article IX
shall be the sole and exclusive post-Closing remedies available to either party
against the other party for any claims under or based upon this Agreement.
Seller acknowledges that the representations and warranties contained in the
Transaction Documents shall not be deemed waived or otherwise affected by any
investigation by or on behalf of Purchaser.

Section 9.6 Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the parties as an adjustment to
the Purchase Price to the extent permitted by applicable Law.

ARTICLE X

TERMINATION

Section 10.1 Termination. This Agreement shall terminate only as set forth in
Section 2.1(b) of this Agreement. In the event of termination of this Agreement
in accordance with Section 2.1(b), this Agreement shall forthwith become void
and have no effect, and no party shall have any further liability to the other,
except as provided in Sections 2.1(b) and 7.4 (which sections shall survive
termination of this Agreement).

ARTICLE XI

MISCELLANEOUS

Section 11.1 Certain Definitions.

For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 11.1:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person directly or indirectly
owns or holds five percent (5%) or more of the ownership interests in such other
Person.

 

25



--------------------------------------------------------------------------------

 

“Array Business” means the manufacture, marketing, sale and distribution of
array lamp and light bulbs utilizing patent pending Selective Heat Sink
Technology to provide high efficacy arrays of low power LEDs, and any other
business of the Seller commonly understood as part of its “Array” business.

“Business Combination” means any merger, consolidation or similar combination to
which Seller is a party, any sale, dividend, stock split or other disposition of
capital stock or other equity interest in Seller or any sale, dividend or other
disposition of all or substantially all of the assets and properties of Seller,
other than the transactions contemplated by this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including any Governmental Body.

“Contract” means any contract, agreement, indenture, note, bond, loan, mortgage,
license, instrument, lease, commitment or other arrangement or agreement.

“Divisions” means the Legacy Commercial Lighting Division and the Pool and Spa
Lighting Division.

“Division Intellectual Property” means (i) the Intellectual Property of Seller
relating solely to the Divisions and the Assets, and no other Intellectual
Property of Seller, for which a registration or application has been filed with
a Governmental Body, including patents, trademarks, service marks and
copyrights, issued by or registered with, or for which any application for
issuance or registration thereof has been filed with, any Governmental Body,
solely to the extent specifically identified on Section 1.1(c) of the Disclosure
Schedule and (ii) those trademarks, service marks and other trade designations
utilized solely by the Divisions and relating solely to the Assets.

“Documents and Materials” means all manuals, price lists, mailing lists,
supplier and customer lists, sales and promotional materials, purchasing
materials, and other materials relating solely to the Assets, but expressly not
including the Seller’s accounting records, corporate seal, corporate minute book
and stock record books.

“Fundamental Change” means any of the following occurring to Seller: (a) any
sale or transfer of all or substantially all of the assets of the Seller to an
entity not under direct or indirect control by, or under common control with,
the Seller; (b) a merger or consolidation involving the Seller, unless the
shareholders of the Seller receive in the transaction, with respect to their
stock in Seller, stock or other securities representing at least eighty percent
(80%) in voting interest of the acquiring entity’s

 

26



--------------------------------------------------------------------------------

equity securities; (c) any sale of a majority voting interest of the outstanding
stock of the Seller by the holders thereof in a single transaction or series of
related transactions; or (d) any change in a majority of the members of the
Board that occurs in any twelve (12) month period.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Approval” means any Consent of, with or to any Governmental Body.

“Governmental Body” means any government or governmental or regulatory authority
or body thereof, or political subdivision thereof, whether federal, state, local
or foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos
and trade names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (d) all trade secrets and confidential
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (e) all
other proprietary rights, and (f) all copies and tangible embodiments thereof
(in whatever form or medium).

“Inventory” means all inventory of each of the Divisions, including all raw
materials, work-in-process, finished goods, supplies, packaging materials, spare
parts and similar items.

“IRS” means the United States Internal Revenue Service.

“Knowledge” or words of similar effect means, regardless of case, with respect
to Seller, the actual knowledge of each senior officer of the Seller.

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement.

“Legacy Commercial Lighting Division” means those specific assets identified on
Schedule 1.1(a) relating solely to Seller’s Legacy Commercial Lighting

 

27



--------------------------------------------------------------------------------

Division consisting of the manufacture, marketing, sale and distribution of
solid state light emitting diode (LED) and fiber optic lighting products and
systems in the commercial, architectural, signage and retail lighting markets,
and not any other business of Seller. For purposes of clarification and not in
limitation of the foregoing, the Legacy Commercial Lighting Division shall not
include the business of Lumificient Corporation, a wholly owned subsidiary of
the Seller, or the Seller’s Array Business.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
transfer restriction under any shareholder or similar agreement, encumbrance or
any other restriction or limitation whatsoever.

“Lumificient” means Lumificient Corporation, a Minnesota corporation, which is a
wholly-owned subsidiary of the Seller.

“Masterman” means Mark Masterman.

“Material Adverse Change” or “Material Adverse Effect” means any change or
effect that is materially adverse to (i) the business, properties, results of
operations, prospects or condition (financial or otherwise) of the Divisions,
(ii) the ability of Seller to perform its obligations under this Agreement or
(iii) the ability of Purchaser to own or operate the Divisions and the Assets
after the Closing Date as the Divisions and the Assets are being conducted as of
the date hereof.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.

“Ordinary Course of Business” means the ordinary course of business of the
Divisions through the date of this Agreement, consistent with past custom and
practices.

“Permitted Encumbrances” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings;
(iii) mechanics’, carriers’, workers’, and repairers’ Liens arising or incurred
in the Ordinary Course of Business that are not material to the business,
operations and financial condition of the Assets so encumbered and that are not
resulting from a breach, default or violation by Seller of any Contract or Law;
(iv) statutory Liens in favor of lessors arising in

 

28



--------------------------------------------------------------------------------

connection with any leased Assets, (v) Liens arising under Material Contracts,
(vi) zoning, entitlement and other land use and environmental regulations by any
Governmental Body, provided that such regulations have not been violated and
(vii) Liens that will be removed prior to or in connection with the Closing.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.

“Pool and Spa Lighting Division” means those specific assets identified on
Schedule 1.1(a) relating solely to the Seller’s Pool and Spa Lighting Division
consisting of the marketing, sale and distribution of LED and fiber optic
lighting products for swimming pools, spas, landscape and deck lighting,
waterfalls and waterfeatures for sale to wholesale distributors and on an OEM
basis, and not any other business of the Seller. For purposes of clarification,
the definition shall not include the business of Lumificient Corporation, a
wholly owned subsidiary of the Seller, or the Seller’s Array Business.

“Subsidiary” means, as to any Person, any other Person of which a 50% or more of
the outstanding voting securities or other equity interests are owned, directly
or indirectly, by such Person.

“Tax” or “Taxes” shall mean means any federal, state, provincial, local or
foreign income, alternative minimum, accumulated earnings, personal holding
company, franchise, capital stock, net worth, capital, profits, windfall
profits, gross receipts, value added, sales, use, goods and services, excise,
customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under
Section 59A of the Code or any analogous or similar provision of any state,
local or foreign law or regulation), real property, personal property, ad
valorem, intangibles, rent, occupancy, license, occupational, employment,
unemployment insurance, social security, disability, workers’ compensation,
payroll, health care, withholding, estimated or other similar tax, duty or other
governmental charge or assessment or deficiencies thereof, and including any
interest, penalties or additions to tax attributable to the foregoing.

“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

Section 11.2 Publicity. Purchaser shall not issue any press release or make any
other public announcement relating to the subject matter of this Agreement
without the prior written consent of Seller.

Section 11.3 Payment of Sales, Use or Similar Taxes; Transfer Taxes. Purchaser
shall be responsible for and pay in a timely manner all sales, use, value added,
documentary, stamp, gross receipts, registration, transfer, conveyance, excise,
recording,

 

29



--------------------------------------------------------------------------------

license and other similar Taxes and fees (“Transfer Taxes”), arising out of or
in connection with or attributable to the transactions effected pursuant to the
Transaction Documents. Each party hereto shall prepare and timely file all Tax
Returns required to be filed in respect of Transfer Taxes that are the primary
responsibility of such party under applicable Law; provided, however, that such
party’s preparation of any such Tax Returns shall be subject to the other
party’s approval, which approval shall not be unreasonably withheld or delayed.

Section 11.4 Expenses. Except as otherwise provided in this Agreement, each
party shall bear all costs and expenses incurred by such party in connection
with the negotiation and execution of this Agreement and each other Transaction
Document, whether or not the transactions contemplated hereby and thereby are
consummated.

Section 11.5 Submission to Jurisdiction; Consent to Service of Process. The
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located in Orange County, Florida over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action or proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 11.6 Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto) and the Transaction Documents represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action in
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 11.7 Governing Law. This Agreement, the rights and obligations of the
parties under this Agreement, and any claim or controversy directly or
indirectly based upon or arising out of this Agreement or the transactions
contemplated

 

30



--------------------------------------------------------------------------------

by this Agreement (whether based upon contact, tort or any other theory),
including all matters of construction, validity and performance, shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to any conflict of laws provision that would require
the application of the Law of any other jurisdiction.

Section 11.8 Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.

Section 11.9 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one (1) Business Day following
the day sent by overnight courier (with written confirmation of receipt), in
each case at the following addresses and facsimile numbers (or to such other
address or facsimile number as a party may have specified by notice given to the
other party pursuant to this provision):

 

If to Seller, to:

  

Nexxus Lighting, Inc.

  

124 Floyd Smith Drive, Suite 300

  

Charlotte, North Carolina 28262

  

Attn:

   Chief Financial Officer   

Facsimile:

   (704) 405-0422      

With a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

  

215 North Eola Drive

  

Orlando, FL 32801-2028

  

Attention:

   Suzan Abramson, Esq.   

Facsimile:

   407-843-4444      

If to Purchaser, to:

  

Next Step Products, LLC

  

2710 Thomes Avenue, Suite 467

  

Cheyenne, Wyoming 82001

  

Attention:

  

 

     

Facsimile:

   (        )         -              

With a copy to:

  

Kenneth Bohannon, Esquire

  

Kenneth Bohannon, P.L.

  

221 North Causeway, Suite A

  

New Smyrna Beach, FL 32169

  

Facsimile:

   (386) 423-3909      

 

31



--------------------------------------------------------------------------------

SciTec Energy, Inc.

  

2710 Thomes Avenue, Suite 467

  

Cheyenne, Wyoming 82001

  

Attention:

  

 

     

Facsimile:

   (        )         -              

If to CompuPool Products USA, Inc., to:

  

CompuPool Products USA, Inc.

  

26 Semoran Commerce Place

  

Apopka, Florida 32703

  

Attention:

  

 

     

Facsimile:

   (        )         -              

Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered or transmitted by electronic mail, with
receipt acknowledgment by the recipient by return electronic mail, (ii) when
sent, if sent by facsimile on a business day during normal business hours (or,
if not sent on a business day during normal business hours, on the next business
day after the date sent by facsimile), (iii) on the next business day after
dispatch, if sent by nationally recognized, overnight courier guaranteeing next
business day delivery, and (iv) on the 5th business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.

Section 11.10 Bulk Sales. Purchaser and Seller hereby waive compliance by the
other with the provisions of the bulk sales laws of any jurisdiction, to the
extent applicable to the transactions contemplated by this Agreement.

Section 11.11 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

Section 11.12 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Purchaser or Seller (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void.

 

32



--------------------------------------------------------------------------------

 

Section 11.13 Counterparts. This Agreement may be executed (including by
facsimile or other electronic transmission) in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

Section 11.14 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Remainder of this page intentionally left blank. Signature page follows]

 

33



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the date first written above.

 

NEXXUS LIGHTING, INC.

a Delaware corporation

By:

 

/s/ Michael A. Bauer

Name: Michael A. Bauer Title: President and Chief Executive Officer NEXT STEP
PRODUCTS, LLC a Wyoming limited liability company

By:

 

/s/ Mark E. Masterman

Name: Mark E. Masterman Title: Managing Member

 

Solely with respect to the Obligations under Section 2.6:

SCITEC ENERGY, INC.

a Wyoming corporation

By:

 

/s/ Mark E. Masterman

Name: Mark E. Masterman Title: Chief Executive Officer

COMPUPOOL PRODUCTS USA, INC.,

a Florida corporation

By:  

/s/ Nicholas Millar

Name: Nicholas Millar Title: Director

 

34